DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
37 C.F.R. 1.84   Standards for drawings
(p) Numbers, letters, and reference characters.
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas.
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.
(q) Lead lines. Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. See paragraph (l) of this section.
(r) Arrows. Arrows may be used at the ends of lines, provided that their meaning is clear, as follows:
(1) On a lead line, a freestanding arrow to indicate the entire section towards which it points;
(2) On a lead line, an arrow touching a line to indicate the surface shown by the line looking along the direction of the arrow; or
(3) To show the direction of movement.

The drawings are objected to as failing to comply with 37 CFR 1.84 because:  
Figs. 1, 4, and 7, all contain reference numeral “10” invention (paragraph [0080]) pointing to different elements/systems.  The same reference character cannot be used to designate different parts; see 37 CFR 1.84(p)(4).  Reference numeral “10” is redundant and should be deleted from the drawings and the specification. 
Fig. 1 contains reference numerals “10”, “18”, and “20”, each with arrow pointing to the same element/system.  Note that the same element must be designated by the same reference numeral; see 37 CFR 1.84(p)(4) and (r).  
In Fig. 2, both reference characters “48” strut groove and “41” rear end with arrow point to the same element/area.  Note that the same element must be designated by the same reference numeral;  See 37 CFR 1.84(p)(4) and (r).  
In Fig. 3, there are two reference characters “44” outer apex with arrow, both of which incorrectly point to the entire strut.  See 37 CFR 1.84(r) - improper use of arrows.  
In Fig. 4, there are two reference characters “24” buccal wall; the reference character “24” with the arrow (near 26 and 25) incorrectly points to the lingual wall.
In Specification paragraph [0090] reference numeral “50” has been used to designate both “the bone foundation guide” and “the dental implant surgical guide”
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 

Claim Objections
3.	Claims 21, 36, and 40, are objected to because of the following informalities:  claims 21, 36, and 40, each recites “bone foundation guide” (line 2) without an article “a”, amounting to be a typographical or grammatical error.  
Correction (inserting “a” before “bone foundation guide”) is required.  


Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  	Claims 21-40, directed to the embodiments of Figs. 27-32, which were disclosed in, and therefore entitled to the priority of the earliest prior filed application SN 15/062,109 with the filing date of 03/05/2016.  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21-34 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Groscurth et al. (2017/0112592) in view of Stumpel (2011/0159455).  
Note that Groscurth et al. has the filing date of 01/07/2016 (provisional application No. 62/276083), which pre-dates under section 102(a)(2) the priority date of 03/05/2016 of the instant application 
Regarding claim 21, Groscurth et al. discloses a kit (Figs. 2-5, 8, 20A-20F), comprising: 
(a) a first body 200 comprising a bone foundation guide 200 configured to engage an alveolar ridge 101 of a patient (Fig. 12; paragraphs 91, 109, 151);
(b) a second body 500 configured to removably couple with the first body (paragraphs 103); and 
c) a third body 400  comprising a dental implant surgical guide 400, the dental implant surgical guide 400 having a body with a plurality of apertures 309a, 309b, to locate a plurality of implants in the alveolar ridge of the patient, the third body being configured to removably couple with the first body 200 (Figs. 4-8; paragraphs 102, 151). 

Groscurth et al. discloses the second body 500 comprising: i) an arched portion 500 configured to complement the alveolar ridge of the patient, (ii) a bone foundation guide engagement feature (connectors 302) configured to engage the bone foundation guide 200 (Fig. 5 paragraphs 98, 103; Fig. 20E paragraph 151).  The second body 500 is shown further comprises (iii) a space (under surface thereof) configured to receive bone of the alveolar ridge of the patient when the second body 500 is mounted to the first body 200 and the bone foundation guide 200 is secured to the alveolar ridge of the patient (Figs. 5, 18F, 20E).  
However, Groscurth et al. is silent to the second body 500 having at least one cutout configured to enable visualization of bone of the alveolar ridge of the patient.  
Stumpel discloses a bone foundation guide 40 and a prosthetic guide 39 coupled to the alveolar ridge 46 (Figs. 23-28), wherein the prosthetic guide 39 has at least a cut out (area best pointed to by reference numeral 30e in Fig. 51, or lower cutoff areas showing bone 46 as shown in Figs. 24-28); the cutout configured to enable visualization of bone 46 of the alveolar ridge of the patient while the second body 39 is mounted to the first body 40 and the first body 40 is secured to the alveolar ridge 46 of the patient (Figs. 24-28; 51).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groscurth et al.’s prosthetic to enable visualization of bone of the alveolar ridge as shown by Stumpel in order to provide for access for visual inspection, cleaning, treating, etc., of the bone.  


As to claims 23-24, Groscurth et al. discloses the second body 500 (Fig. 20E) having a plurality of arms 302 extending from the arched portion and configured to engage the bone foundation guide 200 similar to the connection 302/204 between the third body 400 and the first body 200 (Fig. 20B).  However, Groscurth et al. is silent to the one or more corresponding openings between the first body 200 and the second body 500.  Nonetheless, note that Groscurth et al. discloses a securing mechanism of aligning openings 1501 in the first body 200 and the third body 400 (Fig. 20C) for receiving corresponding fastener 1502 to secure the third body 400 to the first body 200 (Figs. 20C-20D; paragraph 151).  It would have been obvious to one having ordinary 

As to claim 25, the bone foundation guide engagement feature 302 comprising at least one strut 302 extending from the arched portion 500 (Fig. 20E). 
As to claim 26, the arched portion 500 is shown comprising a replication of one or more teeth (Fig. 20E). 
As to claims 27-31, Groscurth et al. discloses the second body 500’s bone foundation guide engagement feature 302 extending from the arched portion 500 and configured to engage the bone foundation guide 200 as claimed in claim 21 similar to the connection 204/102/1501/1502 between the surgical guide 400 and bone foundation guide 200 (Fig. 20E).  However, the embodiment of Fig. 20E fails to disclose the engagement feature 302 comprising a tab configured to be received in a corresponding slot of the bone foundation guide 200 as claimed in claims 27-31.  
Nonetheless, note that in the embodiment of Fig. 21A-21F, Groscurth et al. discloses a connection of the bone foundation guide 200 having a slot 302 receiving a corresponding tab 204 (Figs. 21B-21C), and a securing mechanism of pins and holes 1501/1502 (Figs. 21D-21E; paragraph 151).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the embodiment of Fig. 20E’s connection between the bone foundation guide and the prosthetics with the connection of tabs/slots 204/302 as shown in the embodiment of Fig. 21B-21C.  Furthermore, it would have been obvious to one having 
As to claim 32, Groscurth et al. discloses the first body/bone foundation guide 200 (Fig. 8) comprising a buccal wall 207 being configured for positioning on a buccal side of the alveolar ridge of the patient; and a lingual wall 206 being configured for positioning on a lingual side of the alveolar ridge of the patient when the bone foundation guide is secured to the alveolar ridge of the patient (Figs. 8 and 12). 
As to claim 33, in the embodiment of Fig. 21A-21F (which has all the elements as claimed in claim 21), Groscurth et al. discloses the third body 400 comprising at least one protrusion 204 (Fig. 21B), the first body 200 further comprising a receptacle 302, the receptacle 302 of the bone foundation guide being configured to receive the protrusion 204 of the dental implant-7-Serial No. t.b.d. surgical guide to thereby removably couple the dental implant surgical guide with the bone foundation guide (Fig. 21B and 21C).  
As to claim 34, in an alternative embodiment of Fig. 20F which has all the elements as claimed in claim 21, Groscurth et al. discloses the second body 500 having the bone foundation guide engagement feature 302 on a prosthetic base 1503/400, which is secured therefrom the arched portion 500 (Fig. 20F). 

Regarding claim 36, Groscurth/Stumpel discloses the invention substantially as claimed as detailed above with respect to claim 21.  As to claim 37-38, the second body 500 is shown including a replication of one or more teeth, and at least one arm 302 extending from the replication of dentition (Fig. 20E).  As to claim 39, the first body 200 

Regarding claim 40, Groscurth/Stumpel discloses the invention substantially as claimed as detailed above with respect to claim 21.  Particularly, note Groscurth discloses at least one fastener (snap-lock function of 204/302) configured to removably secure the second body 500 to the first body 200 (Fig. 20E; paragraph 151). 


7.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Groscurth et al in view of Stumpel, as applied to claim 21, and further in view of Watson et al. (2015/0272705). 
As to claim 35, Groscurth et al. discloses a gasket (“additional bone adjustment jig” - paragraph 127) but is silent to the thickness of the gasket as claimed.  Watson et al. discloses a bone reduction guide having a thickness to assist the user to reduce bone to the necessary thickness in order for the denture to be placed at the right height (paragraph 107).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groscurth/Stumpel by including such bone adjustment jig having a thickness corresponding to the depth of bone removed/reduced in order to assist in placing the denture at the right height as taught by Watson et al. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/
Examiner, Art Unit 3772